*21The opinion of the court was delivered by
Eoyce, J.
In Ovitt v. Chase, 37 Vt. 196, the court held that an article in the warning, “To see if the town will make alterations in school districts when met,” was sufficiently definite to warrant- the consideration by the town, of any proposed change in the limits of the existing school districts in town. The construction given to the warning in that case, is decisive of the construction which should be given to the article in the warning under which the town acted in this, unless the particularizing certain individuals in the article as wishing to be set from one district to another, operated to limit the action of the town to the individuals thus named. It was wholly unnecessary to name any of the individuals who wished to be set from one district to another ; and because some were named in the warning, the town was not precluded from transferring others who were not named, from one district to another. It is further claimed that the farm of the plaintiff, and upon which a portion of the taxes were assessed, was not transferred by the vote of the town. The vote was, to set the plaintiff, together with his property, from district No. 3 to district No 10. Property is defined to mean what one possesses; and the legal effect of the vote, we think, was, to transfer the plaintiff, with what he possessed, both real and personal, that was subject to taxation, from district No. 3 to district No. 10. Alden v. Rounseville et als. 7 Met. 218. Neither did this vote violate the rule that requires school districts to be defined by geographical limits. The evidences of title to real estate are required to be recorded, and with the aid of these, the boundaries of the district could as well be ascertained after the addition of the plaintiff’s farm to it as before.
Judgment affirmed.